DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: Connecting means in claims 1, 3 and 7-9.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drabek (U.S. Patent No. 3,922,852).

(14, 20, 32) comprising a rotor shaft (32) along the longitudinal axis X and carrying the blades (12) of the fan, a system for changing the pitch of the blades (39-60, 70-80) comprising connecting means (50-58, 70-78) connected to the blades of the fan and a control means (40) acting on the connecting means, the control means comprising a fixed body (the casing of actuator 40) and a movable body (42, 44) translatable along the longitudinal axis X relative to said fixed body (as shown; figure 1), and a load transfer bearing (49) arranged between the connecting means  and the control means (40),  wherein fan module comprises a power shaft (21) driving the rotor shaft via an epicyclic train speed reducer (110; figure 3), the speed reducer comprising a sun gear (112) connected to the power shaft (21) and a satellite carrier (stationary frame member 34 retaining planet gears 114; figure 3) comprising a fixed annular ferrule secured to a fixed casing, the fixed body of the control means being mounted on said annular ferrule (linear actuator 40 fixed to the annular ferrule portion of static frame structure 34 via hanging brackets 39; column 3, lines 38-41). 

As per claim 2, Drabek discloses the fan module according to claim 1, and further discloses wherein the control means (40) is installed radially at least in part inside the rotor shaft (32) of the fan (as shown; figure 1), in particular along a pivot axis of the blades (actuator 40 is radially within rotating frame member 32; figure 1).

As per claim 3, Drabek discloses the fan module according to claim 1, and further discloses wherein the load transfer bearing (49) is mounted on the movable body (44) and cooperates with the connecting means (50-58, 70-78).

(116) coupled to the rotor shaft (32) of the fan.

As per claim 5, Drabek discloses the fan module according to claim 1, and further discloses wherein at least one inner bearing (36) is arranged between the fixed annular ferrule of the satellite carrier (34) and the rotor shaft of the fan (32).

As per claim 6, Drabek discloses the fan module according to claim 1, and further discloses wherein a first and a second bearings are mounted between a support ring gear secured to the fixed casing and the rotor shaft of the fan.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drabek in view of Dennison (U.S. Patent No. 4,704,862).

As per claims 7, 8 and 10, Drabek discloses the fan module according to claim 1. Drabek further teaches wherein the load transfer bearing comprises an inner ring (50), an outer ring (46) and a double row ball bearing mounted between the inner ring and the outer ring (bearing 49 shown to have two ball bearings between the inner and router races; figure 1), the inner ring being connected to an inner ferrule (54) secured to the connecting means and the outer ring being connected to an outer ferrule (44) connected to the movable body (42). 
Drabek does not explicitly disclose the inner ring being connected to an inner ferrule secured to the movable body and the outer ring being connected to an outer ferrule connected to the connecting means (claim 7) wherein the connecting means comprise connecting rods each with a first end articulated with a clevis of the outer ferrule and a second end articulated with a crank pin of the blade bottom (claim 8), and wherein the fan module comprises at least one connecting member connecting the outer ferrule to the fan rotor (claim 10).
Dennison is an analogous prior art in that it teaches the pitch mechanism for fan blades. Dennison teaches the inner ring (130) being connected to an inner ferrule (126) secured to the movable body (124) and the outer ring (134) being connected to an outer ferrule (138) connected to the connecting means (140), wherein the connecting means comprise connecting rods (140) each with a first end articulated with a clevis (137) of the outer ferrule (134) and a second end articulated with (via drive arm 108) a crank pin of the blade bottom (106) and wherein the fan module comprises at least one connecting member (108) connecting the outer ferrule (138) to the fan rotor (via arm 140).
Dennison’s arrangement of connecting means between the load transfer bearing and the blade bottom allows for pitch movement for the fan blades. Therefore there is a reasonable expectation that simple substitution of Drabek’s connecting means with Dennison’s connecting means to provide predictable results of pitch movements. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Drabek’s pitch mechanism to incorporate Dennison’s connecting means between the load transfer bearing connected to the actuator and the fan blade since the simple substitution would yield predictable result of providing blade pitch movement.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 9 contains an allowable subject matter wherein the connecting means comprise spherical joints each arranged in a recess of a ring secured to the outer ferrule of the load transfer bearing and fingers each connected to one of the spherical joints, each finger being secured to a crank pin of the blade bottom. No prior art of record sufficiently discloses the allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schwarz (U.S. Patent No. 8,869,504) teaches a pitch mechanism having an epicyclic gear.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745